DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The after-final amendments received on 09/08/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections and rejections under 35 U.S.C. 112 are hereby withdrawn due to the amended claims.
Applicant’s amendments have obviated the previous art rejections of record. The allowance of claims 1-4, 7-12, and 14-17 is addressed in the Office Action below.

Allowable Subject Matter
Claims 1-4, 7-12, and 14-17 are allowed.
It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 1 and 8 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…the roll form assembly comprising an upper head roller and a lower bead forming roller…”
The following closest prior arts fall short for the following reasons:
	Rutter (US 3269164 A) discloses an apparatus (figure 2) for making a flange, the apparatus having a roll form assembly (108). Rutter fails to disclose the roll form assembly having a lower bead forming roller. There is no motivation to modify the lower roll form assembly roller (112) to include a bead forming groove, since such modifying would require hindsight.

	Wallinder (US 20120304725 A1) teaches a beading apparatus having an upper head roller and a lower bead roller (figure 4, elements 5a and 5b). However, there is no modification to combine Wallinder’s beading rollers with Rutter’s apparatus for making a flange, since such modification would require hindsight, and destroy Rutter’s apparatus.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference as discussed above.

It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 12 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“a bending head assembly having a platen, a drive roller assembly, an anvil assembly and a bending leaf assembly…”
The following closest prior arts fall short for the following reasons:
Hermanson (US 7104104 B1) discloses a bending head assembly comprising a drive roller assembly (column 5, lines 56-58, i.e. the rotatable shafts of the rollers is a drive roller assembly), but Hermanson does not disclose the bending head assembly comprising a platen, an anvil assembly, and a bending leaf assembly. However, Rutter discloses a bending head assembly comprising a platen (figure 2, element 34), a drive roller assembly (figure 2, i.e. lower roller (20) is a drive roller), an anvil assembly 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725